DISMISS; and Opinion Filed November 26, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01001-CV

                         KESHA COBB, Appellant
                                 V.
           FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03213-C

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                   Opinion by Justice Brown
       Before the Court is appellee’s motion to dismiss the appeal as moot. Appellant appeals

from the trial court’s judgment awarding possession of property to appellee. Appellee has

informed the Court that it obtained a writ of possession and has been given possession of the

property. Appellant did not file a response to the motion to dismiss.

       A case becomes moot if, at any stage during the proceedings, a controversy ceases to

exist between the parties. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The purpose

of a forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt,

127 Tex. 31, 35, 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer

action determines the right to immediate possession and is not intended to be a final
determination of whether the eviction is wrongful. See Marshall v. Housing Auth. of the City of

San Antonio, 198 S.W.3d 782, 787 (Tex. 2006).

       Appellant failed to supersede the judgment. The judgment has been executed on and

appellee now has possession of the property. The issue of possession is no longer in controversy.

Accordingly, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

131001F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KESHA COBB, Appellant                               On Appeal from the County Court at Law
                                                    No. 3, Dallas County, Texas.
No. 05-13-01001-CV        V.                        Trial Court Cause No. CC-13-03213-C.
                                                    Opinion delivered by Justice Brown.
FEDERAL HOME LOAN MORTGAGE                          Justices Moseley and Lang, participating.
CORPORATION, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee, FEDERAL HOME LOAN MORTGAGE
CORPORATION, recover its costs of this appeal from appellant, KESHA COBB.


Judgment entered this 26th day of November, 2013.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             –3–